United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                   November 27, 2006
                                 FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                                                                         Clerk
                                 _______________________

                                       No. 06-40604
                                     Summary Calendar
                                 _______________________


               HORTENCIA MATA; ROGELIO MATA,

                                                            Plaintiffs–Appellants,

                                             versus

               STATE FARM LLOYDS; STATE FARM LLOYDS INC.,

                                                            Defendants–Appellees.

            __________________________________________________________

                        Appeal from the United States District Court
                            for the Southern District of Texas
                            (USDC No. 7:05–CV–392–RHH)
            __________________________________________________________


Before REAVLEY, GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       The Matas appeal the district court’s order of dismissal as to Defendant State Farm

Lloyds Inc. and the district court’s entry of summary judgment for Defendant State Farm


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                1
Lloyds. This case is one of several related cases, all of which the district court dismissed on

the same basis: that the plaintiffs had no cause of action against the insurance company’s

attorney-in-fact and that the statute of limitations had run by the time the plaintiffs served

the insurance company with process. As to the order of dismissal of the attorney-in-fact, we

affirm for the reasons stated in our disposition of Martinez v. State Farm Lloyds, No. 06-

40442, 2006 WL 3147505. As to the entry of summary judgment, we likewise affirm

because the Matas’ original petition, filed in state court on January 31, 2003, estops them

from denying that their claims had already accrued–and therefore the limitation period began

to run–at the time they filed their lawsuit. The Matas did not serve State Farm Lloyds until

August 2005, after the statute of limitations had run. See id.



AFFIRMED.




                                              2